Case 2:19-cv-09660-FMO-JEM Document 17 Filed 11/20/20 Page 1 of 1 Page ID #:62




     1
     2
     3
     4
     5
     6
     7
     8                     UNITED STATES DISTRICT COURT
     9                    CENTRAL DISTRICT OF CALIFORNIA
    10
         Brian Whitaker,                              ) Case No. 2:19-cv-09660-FMO-JEM
    11                                                )
                   Plaintiff,                         ) JUDGMENT
    12                                                )
            v.                                        )
    13                                                )
         Steven J. Gerschultz, et al.,                )
    14
                   Defendants.                        )
                                                      )
    15                                                )
                                                      )
    16                                                )
    17
    18
                 GOOD CAUSE SHOWN, and pursuant to the agreement of the parties,
    19
         Judgment is entered in favor of Plaintiff and against Defendant Kalen R
    20
         Franklin, in the amount of $8182.00.
    21
    22
    23   Date: November 20, 2020                             /s/
                                                    Hon. Fernando M Olguin
    24
                                                    US DISTRICT JUDGE
    25
    26
    27
    28
                                                1
         Proposed ORDER                                       2:19-cv-09660-FMO-
         JEM
